   Case 3:20-cv-01580-SB           Document 17   Filed 09/18/20    Page 1 of 5




James L. Buchal, OSB No. 921618            THE HONORABLE STACIE F. BECKERMAN
MURPHY & BUCHAL LLP                                    FILED18 SEP '2010:22USDC·ORP
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Tel: 503-227-1011
E-mail: jbuchal@mbllp.com
Attorneys for Joseph Gibson and Russell Schultz


D. Angus Lee, WSB No. 36473 (Pending Admission Pro Hae Vice)
Angus Lee Law Firm, PLLC
9105A NE HWY 99 Suite 200
Vancouver, WA 98665
Tel : 360.635.6464
E-mail: Angus@AngusLeeLaw.com
Attorney for Joseph Gibson and Russell Schultz



                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION


JOSEPH GIBSON and RUSSELL                   No. 3:20-CV-01580-SB
SCHULTZ,

                    Plaintiffs,             PLAINTIFFS' REQUEST TO
                                            CONVENTIONALLY FILE VIDEO
                    v.                      EXHIBITS

MIKE SCHMIDT, in his official capacity as
District Attorney of Multnomah County,
Oregon, MULTNOMAH COUNTY
DISTRICT ATTORNEY'S OFFICE, and
BRAD KALBAUGH, in his official
capacity as a Multnomah County Deputy
District Attorney,

                    Defendants.




Page 1: PLAINTIFFS' REQUEST TO CONVENTIONALLY FILE VIDEO EXHIBITS
    Case 3:20-cv-01580-SB           Document 17        Filed 09/18/20      Page 2 of 5




       TO THE CLERK TO THE COURT:

       Due to the inability to electronically file through the CM/ECF Document Filing

System, Plaintiffs respectfully request that the Clerk enter into the record the attached

USB stick containing the following video exhibits referenced in the Declaration of James

L. Buchal in Support of Plaintiffs' Motion for a Temporary Restraining Order filed on

September 16, 2020, Document Number 6:

           •   Exhibit 2;

           •   Exhibit 3;

           •   DX9;

           •   DXl0 ; and

           •   DXl 1.

       In addition, Plaintiffs also request that these video exhibits be made available to

Hon. Karin J. Immergut to whom this matter has been referred to by Magistrate Judge

Stacie F. Berman by Order dated September 16, 2020, Document Number 11.

       Plaintiffs also state that true copies of these video exhibits have been transmitted

to the following parties:

       Brad Kalbaugh
       Deputy District Attorney of Multnomah County
       Multnomah County District Attorney's Office

        Mike Schmidt
        District Attorney of Multnomah County
        Multnomah County District Attorney's Office

        Jeffrey Howes
        First Assistant to the Multnomah County District Attorney
        Multnomah County District Attorney's Office


                                                      ls/Carole Caldwell


Page 2: PLAINTIFFS ' REQUEST TO CONVENTIONALLY FILE VIDEO EXHIBITS
Case 3:20-cv-01580-SB   Document 17   Filed 09/18/20       Page 3 of 5




                                              tionally tiled l:.xs. to
                                               Buchal Deel.
Case 3:20-cv-01580-SB   Document 17   Filed 09/18/20   Page 4 of 5




                        EXHIBIT 2




   Conventionally filed on USB Stick.
Case 3:20-cv-01580-SB
' - ' U,.:n ...   v . ~ V - \.,V - v   .J..vuv - .._,LJ   Document 17
                                                          LJV\.,UI 1 1 \.., I I\. V   I   Filed 09/18/20
                                                                                          11\..,U V.:J / .J..V/ ~ v   I   Page 5 of 5
                                                                                                                          U~\..,   I V   VI   vv




                                                          EXHIBIT 3




           Conventionally filed on USB Stick.
